DETAILED ACTION
This communication is responsive to Application No. #16/993901 filed on August 14, 2020. Claims 1-20 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et.al. (US Patent Application Publication, 20180205589, hereinafter, “Bai”) in view of Sano et.al. (European Patent Application Publication, EP3965464A1, hereinafter, “Sano”).
Regarding claim 1, Bai teaches:
An apparatus to be used in a user equipment (UE), the apparatus comprising (Bai: Wireless device 605 may be an example of aspects of a UE 115 ... Wireless device 605 may include ... frequency offset manager 615 [i.e., apparatus].  Figs. 4, 6 and ¶ [0091]): 
processing circuitry (Bai: processor 920.  Figs. 4, 6, 9 and ¶ [0114]), wherein to configure the UE for communications in a 5G-New Radio (NR) network (Bai: Process flow 400 includes a UE 115-b and base station 105-b, which may be respective examples of a UE 115 and a base station 105 as described with reference to FIGS. 1 and 2 ... the wireless communications system 100 may be ... a New Radio (NR) network.  Fig. 1, 2, 4 and ¶ [0078, 0051]), the processing circuitry is to: 
decode configuration signaling received from a remote radio head (RRH) (Bai: At 410, base station 105-b [i.e., remote radio head] may transmit, and UE 115-b may receive, an initialization signal (i.e., a first signal) including the frequency offset estimation request ... (e.g., an initialization signal) ... may contain configuration information or parameters ... At least some of the network devices, such as a base station 105 may include subcomponents such as an access network entity ... Each access network entity may communicate with a number of UEs 115 through a number of other access network transmission entities, each of which may be an example of a smart radio head.  Fig. 4 and ¶ [0080, 0047, 0057]) operating as a next generation Node-B (gNB) (Bai: Base stations may include or may be referred to by those skilled in the art as a ... next generation NodeB (gNB).  ¶ [0161]), the configuration signaling indicating an upcoming configuration transmission of network assistance information from the RRH (Bai: The initialization signal may identify parameters for a reference signal to be transmitted [i.e., upcoming configuration transmission] for a frequency offset estimation. The identified parameters may include, for example, a resource allocation, a frequency domain pattern, a time domain pattern (e.g., a PT-RS time domain pattern), a port number for the reference signal (e.g., a port number for a PT-RS), and a feedback scheme (e.g., a feedback method) for the frequency offset estimation [i.e., network assistance information].  Fig. 4 and ¶ [0080]); 
decode the network assistance information received from the RRH during the configuration transmission (Bai: At 415, base station 105-b may transmit, and UE 115-b may receive, a reference signal (e.g., a PT-RS), based on the identified parameters [i.e., decoded network assistance information].  Fig. 4 and ¶ [0081]); 
perform a tracking reference signal (TRS)-based processing to track a frequency offset (FO) associated with a downlink data transmission from the RRH (Bai: At 415, base station 105-b may transmit, and UE 115-b may receive, a reference signal (e.g., a PT-RS), based on the identified parameters. In some examples, the reference signal comprises a PT-RS [i.e., phase tracking reference signal].  Fig. 4 and ¶ [0081]), the TRS-based processing using a single--shot FO estimation based on a FO instruction in the network assistance information received from the RRH (Bai: At 420, UE 115-b may estimate a frequency offset based on the received reference signal. UE 115-b may estimate the frequency offset by comparing the frequency at which the reference signal was transmitted by base station 105-b with the actual frequency [i.e., single-shot Frequency Offset estimation (there is no averaging no filtering)] at which the reference signal was received.  Fig. 4 and ¶ [0082]); and
demodulate the downlink data transmission based on applying a local oscillator (LO) adjustment using the FO (Bai: at 430, UE 115-b may adjust a frequency of an oscillator (i.e., correct the frequency offset for an uplink or downlink oscillator) based on the frequency estimate.  Fig. 4 and ¶ [0083]); and
a memory coupled to the processing circuitry (Bai: processor 920, memory 925.  Figs. 4, 6, 9 and ¶ [0114])  and configured to store the network assistance information (Bai: Processor 920 may be configured to execute computer-readable instructions stored in a memory to perform various functions (e.g., functions or tasks supporting signaling methods for frequency offset estimation using reference signals.  Figs. 4, 6, 9 and ¶ [0115]).
Although Bai teaches an UE in communication in a New Radio network with a base station, which operates with a smart radio head for performing frequency offset estimation,  Bai does not explicitly teach:
configure the UE for high-speed train (HST) communications. 
However, in the same field of endeavor, Sano teaches:
configure the UE for high-speed train (HST) communications (Sano: FIG. 3 is a diagram illustrating an exemplary trajectory of the Doppler frequency shift in a single tap HST ... In FIG. 3, it is illustrated that the influence of the positive Doppler frequency shift is added to the frequency of the signal traveling from the forward positioned RRH with respect to the user equipment 10.  Figs. 1, 3 and ¶ [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bai to include the features as taught by Sano above in order to shorten the UE measurement time. (Sano, ¶ [0008]).

Regarding claim 2, Bai-Sano discloses on the features with respect to claim 1 as outlined above.
Sano further teaches:
wherein the configuration signaling indicates that the UE and the RRH operate in a single tap HST deployment with network assistance, and wherein the configuration transmission with the network assistance information is a non-single frequency network (non-SFN) transmission from the RRH (Sano: In the SFN scenario, the user equipment 10 receives the effect of positive and negative Doppler frequency shifts by a signal traveling from an RRH positioned forward of the user equipment 10 and a signal traveling from an RRH positioned behind the user equipment 10. FIG. 3 is a diagram illustrating an exemplary trajectory of the Doppler frequency shift in a single tap HST ... In the single tap HST ... a one-tap fading free propagation channel is assumed. In the single tap HST, only a propagation path for a radio signal having the highest signal strength is considered. In FIG. 3, it is illustrated that the influence of the positive Doppler frequency shift is added to the frequency of the signal traveling from the forward positioned RRH with respect to the user equipment 10, and the influence of the negative Doppler frequency shift is added to the frequency of the signal traveling from the backward positioned RRH with respect to the user equipment 10.  Figs. 1, 3 and ¶ [0016]).
The rationale and motivation for adding this teaching of Sano is the same as the rationale and motivation for Claim 1.  

Regarding claim 3, Bai-Sano discloses on the features with respect to claim 2 as outlined above.
Bai further teaches:
wherein the configuration signaling is radio resource control (RRC) signaling including deployment-specific information associated with the single tap HST deployment (Bai: The initialization signal may identify parameters for a reference signal to be transmitted for a frequency offset estimation. The identified parameters may include, for example, a resource allocation, a frequency domain pattern, a time domain pattern (e.g., a PT-RS time domain pattern), a port number for the reference signal (e.g., a port number for a PT-RS) [i.e., deployment-specific information], and a feedback scheme (e.g., a feedback method) for the frequency offset estimation... The initialization signal may be transmitted using ... RRC signaling.  Fig. 4 and ¶ [0080]).

Regarding claim 4, Bai-Sano discloses on the features with respect to claim 3 as outlined above.
Bai further teaches:
demodulate the downlink data transmission further based on the deployment-specific information (Bai: at 430, UE 115-b may adjust a frequency of an oscillator (i.e., correct the frequency offset for an uplink or downlink oscillator) based on the frequency estimate.  Fig. 4 and ¶ [0083]).

Regarding claim 8, Bai-Sano discloses on the features with respect to claim 1 as outlined above.
Sano further teaches:
decode higher layer signaling received from the RRH via a non-single frequency network (SFN) transmission, the higher layer signaling indicating the RRH and the UE are within an HST-SFN deployment (Sano: The reception unit 120 wirelessly receives various signals, and obtains a higher layer signal from the received physical layer signal ... The reception unit 120 receives an RRC signaling for turning the advanced channel estimation function in the HST-SFN scenario to ON/OFF in the user equipment 10. In response to reception of the RRC signaling for turning the advanced channel estimation function in the HST-SFN scenario to ON/OFF in the user equipment 10 by the reception unit 120, the control unit 130 turns the advanced channel estimation function in the HST-SFN scenario to ON/OFF in the user equipment 10.  Figs. 1, 7 and ¶ [0050, 0057]).
The rationale and motivation for adding this teaching of Sano is the same as the rationale and motivation for Claim 1.  

Regarding claim 10, Bai-Sano discloses on the features with respect to claim 1 as outlined above.
Bai further teaches:
further comprising transceiver circuitry coupled to the processing circuitry; and, one or more antennas coupled to the transceiver circuitry (Bai: Wireless device 905 may include ... processor 920 ... transceiver 935, antenna 940.  Figs. 4, 6, 9 and ¶ [0114]).

Regarding claim 11, Bai teaches:
A non-transitory computer-readable storage medium that stores instructions for execution by one or more processors (Bai: Wireless device 905 may be an example of or include the components of ... a base station 105 ... Wireless device 905 may include ... processor 920, memory 925 ... Memory 925 may store computer-readable, computer-executable software 930 including instructions that, when executed, cause the processor to perform various functions described herein.  Figs. 5, 6, 9 and ¶ [0114, 116]) of a next generation Node-B (gNB) (Bai: Base stations may include or may be referred to by those skilled in the art as a ... next generation NodeB (gNB).  ¶ [0161]), the instructions to configure the gNB for communications in a 5G-New Radio (NR) network, and to cause the gNB to (Bai: Process flow 500 includes a UE 115-c and base station 105-c, which may be respective examples of a UE 115 and a base station 105 as described with reference to FIGS. 1 and 2 ... the wireless communications system 100 may be ... a New Radio (NR) network.  Fig. 1, 2, 5 and ¶ [0084, 0051]): 
decode an uplink signal received from a user equipment (UE) (Bai: At 520, UE 115-c may transmit to base station 105-c, and base station 105-c may receive from UE 115-c, a reference signal (e.g., a PT-RS), based on the identified parameters.  Fig. 5 and ¶ [0088]); 
determine an uplink receive (Rx) signal frequency offset (FO) based on the decoded uplink signal (Bai: At 525, base station 105-c may estimate a frequency offset based on the received reference signal. Base station 105-c may estimate the frequency offset by comparing the frequency at which the PT-RS was transmitted by UE 115-c with the actual frequency at which the PT-RS was received.  Fig. 5 and ¶ [0088]); 
encode configuration signaling for transmission to the UE, the configuration signaling including a transmit carrier frequency adjustment command  for a transmit circuitry of the UE ((Bai: Wireless device 905 may include ... processor 920 ... transceiver 935, antenna 940.  Figs. 5, 6, 9 and ¶ [0114]]), the transmit carrier frequency adjustment command based on the determined uplink Rx signal FO (Bai: At 530, base station 105-c may transmit to UE 115-c, and UE 115-c may receive from base station 105-c, a second signal including the frequency offset estimate [i.e., carrier frequency adjustment] sent in response to the transmitted reference signal [i.e., uplink Rx signal]. In some cases, the second signal may include a recommended frequency offset adjustment based on the frequency offset estimate. This may be a feedback message [i.e., command] according to the identified feedback scheme.  Fig. 5 and ¶ [0089]).
Although Bai teaches an UE in communication in a New Radio network with a base station, which operates with a smart radio head for performing frequency offset estimation,  Bai does not explicitly teach:
configure the gNB for high-speed train (HST) communications;
... in a single tap HST deployment.
However, in the same field of endeavor, Sano teaches:
configure the gNB for high-speed train (HST) communications (Sano: FIG. 3 is a diagram illustrating an exemplary trajectory of the Doppler frequency shift in a single tap HST ... In FIG. 3, it is illustrated that the influence of the positive Doppler frequency shift is added to the frequency of the signal traveling from the forward positioned RRH with respect to the user equipment 10.  Figs. 1, 3 and ¶ [0016]);
... in a single tap HST deployment (Sano: FIG. 3 is a diagram illustrating an exemplary trajectory of the Doppler frequency shift in a single tap HST ... In FIG. 3, it is illustrated that the influence of the positive Doppler frequency shift is added to the frequency of the signal traveling from the forward positioned RRH with respect to the user equipment 10.  Figs. 1, 3 and ¶ [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bai to include the features as taught by Sano above in order to shorten the UE measurement time. (Sano, ¶ [0008]).

Regarding claim 12, Bai-Sano discloses on the features with respect to claim 11 as outlined above.
Bai further teaches:
generate the transmit carrier frequency adjustment command further based on minimizing an Rx frequency error associated with the received uplink signal (Bai: At 530, base station 105-c may transmit to UE 115-c, and UE 115-c may receive from base station 105-c, a second signal including the frequency offset estimate sent in response to the transmitted reference signal. In some cases, the second signal may include a recommended frequency offset adjustment based on the frequency offset estimate ... At 535, UE 115-c may transmit to base station 105-c, and base station 105-c may receive from UE 115-c, an adjusted signal. For example, based on the feedback received from base station 105-c, UE 115-c may correct for the frequency offset, and adjust an oscillator to an updated frequency.  Fig. 5 and ¶ [0089-0090]).

Regarding claim 13, Bai-Sano discloses on the features with respect to claim 11 as outlined above.
Bai further teaches:
wherein the configuration signaling is one of downlink control information (DCI) or radio resource control (RRC) signaling (Bai: The indication signal may be transmitted using DCI, RRC signaling, a CSI-RS report, a SRS, or a data channel.  Fig. 5 and ¶ [0087]).

Regarding claim 14, Bai-Sano discloses on the features with respect to claim 11 as outlined above.
Sano further teaches:
encode higher layer signaling for transmission to the UE, the higher layer signaling indicating that the UE is within an HST Single Frequency Network (HST-SFN) deployment associated with a receiver processing algorithm for tracking frequency offset (Sano: The reception unit 120 wirelessly receives various signals, and obtains a higher layer signal from the received physical layer signal ... The reception unit 120 receives an RRC signaling for turning the advanced channel estimation function in the HST-SFN scenario to ON/OFF in the user equipment 10. In response to reception of the RRC signaling for turning the advanced channel estimation function in the HST-SFN scenario to ON/OFF in the user equipment 10 by the reception unit 120, the control unit 130 turns the advanced channel estimation function in the HST-SFN scenario to ON/OFF in the user equipment 10.  Figs. 1, 7 and ¶ [0050, 0057]).
The rationale and motivation for adding this teaching of Sano is the same as the rationale and motivation for Claim 11.  

Regarding claim 15, Bai teaches:
A non-transitory computer-readable storage medium that stores instructions for execution by one or more processors of a user equipment (UE) (Bai: Wireless device 905 may be an example of or include the components of ...  a UE 115 ... Wireless device 905 may include ... processor 920, memory 925 ... Memory 925 may store computer-readable, computer-executable software 930 including instructions that, when executed, cause the processor to perform various functions described herein.  Figs. 4, 6, 9 and ¶ [0114, 116]), the instructions to configure the UE for communications in a 5G-New Radio (NR) network, and to cause the UE to (Bai: Process flow 400 includes a UE 115-b and base station 105-b, which may be respective examples of a UE 115 and a base station 105 as described with reference to FIGS. 1 and 2 ... the wireless communications system 100 may be ... a New Radio (NR) network.  Fig. 1, 2, 4 and ¶ [0078, 0051]):
decode configuration signaling received from a remote radio head (RRH) (Bai: At 410, base station 105-b [i.e., remote radio head] may transmit, and UE 115-b may receive, an initialization signal (i.e., a first signal) including the frequency offset estimation request ... (e.g., an initialization signal) ... may contain configuration information or parameters ... At least some of the network devices, such as a base station 105 may include subcomponents such as an access network entity ... Each access network entity may communicate with a number of UEs 115 through a number of other access network transmission entities, each of which may be an example of a smart radio head.  Fig. 4 and ¶ [0080, 0047, 0057]) operating as a next generation Node-B (gNB) (Bai: Base stations may include or may be referred to by those skilled in the art as a ... next generation NodeB (gNB).  ¶ [0161]), the configuration signaling indicating an upcoming configuration transmission of network assistance information from the RRH (Bai: The initialization signal may identify parameters for a reference signal to be transmitted [i.e., upcoming configuration transmission] for a frequency offset estimation. The identified parameters may include, for example, a resource allocation, a frequency domain pattern, a time domain pattern (e.g., a PT-RS time domain pattern), a port number for the reference signal (e.g., a port number for a PT-RS), and a feedback scheme (e.g., a feedback method) for the frequency offset estimation [i.e., network assistance information].  Fig. 4 and ¶ [0080]);
decode the network assistance information received from the RRH during the configuration transmission (Bai: At 415, base station 105-b may transmit, and UE 115-b may receive, a reference signal (e.g., a PT-RS), based on the identified parameters [i.e., decoded network assistance information].  Fig. 4 and ¶ [0081]);
perform a tracking reference signal (TRS)-based processing to track a frequency offset (FO) associated with a downlink data transmission from the RRH (Bai: At 415, base station 105-b may transmit, and UE 115-b may receive, a reference signal (e.g., a PT-RS), based on the identified parameters. In some examples, the reference signal comprises a PT-RS [i.e., phase tracking reference signal].  Fig. 4 and ¶ [0081]), the TRS-based processing using a single-shot FO estimation based on a FO instruction in the network assistance information received from the RRH (Bai: At 420, UE 115-b may estimate a frequency offset based on the received reference signal. UE 115-b may estimate the frequency offset by comparing the frequency at which the reference signal was transmitted by base station 105-b with the actual frequency [i.e., single-shot Frequency Offset estimation (there is no averaging no filtering)] at which the reference signal was received.  Fig. 4 and ¶ [0082]); and
demodulate the downlink data transmission based on applying a local oscillator (LO) adjustment using the FO (Bai: at 430, UE 115-b may adjust a frequency of an oscillator (i.e., correct the frequency offset for an uplink or downlink oscillator) based on the frequency estimate.  Fig. 4 and ¶ [0083]).
Although Bai teaches an UE in communication in a New Radio network with a base station, which operates with a smart radio head for performing frequency offset estimation,  Bai does not explicitly teach:
configure the UE for high-speed train (HST) communications. 
However, in the same field of endeavor, Sano teaches:
configure the UE for high-speed train (HST) communications (Sano: FIG. 3 is a diagram illustrating an exemplary trajectory of the Doppler frequency shift in a single tap HST ... In FIG. 3, it is illustrated that the influence of the positive Doppler frequency shift is added to the frequency of the signal traveling from the forward positioned RRH with respect to the user equipment 10.  Figs. 1, 3 and ¶ [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bai to include the features as taught by Sano above in order to shorten the UE measurement time. (Sano, ¶ [0008]).

Regarding claim 16, Bai-Sano discloses on the features with respect to claim 15 as outlined above.
Bai further teaches:
wherein the configuration signaling is radio resource control (RRC) signaling including deployment-specific information associated with the single tap HST deployment (Bai: The initialization signal may identify parameters for a reference signal to be transmitted for a frequency offset estimation. The identified parameters may include, for example, a resource allocation, a frequency domain pattern, a time domain pattern (e.g., a PT-RS time domain pattern), a port number for the reference signal (e.g., a port number for a PT-RS) [i.e., deployment-specific information], and a feedback scheme (e.g., a feedback method) for the frequency offset estimation... The initialization signal may be transmitted using ... RRC signaling.  Fig. 4 and ¶ [0080]).
Sano further teaches:
wherein the configuration signaling indicates that the UE and the RRH operate in a single tap HST deployment with network assistance, wherein the configuration transmission with the network assistance information is a non--single frequency network (non-SFN) transmission from the RRH (Sano: In the SFN scenario, the user equipment 10 receives the effect of positive and negative Doppler frequency shifts by a signal traveling from an RRH positioned forward of the user equipment 10 and a signal traveling from an RRH positioned behind the user equipment 10. FIG. 3 is a diagram illustrating an exemplary trajectory of the Doppler frequency shift in a single tap HST ... In the single tap HST ... a one-tap fading free propagation channel is assumed. In the single tap HST, only a propagation path for a radio signal having the highest signal strength is considered. In FIG. 3, it is illustrated that the influence of the positive Doppler frequency shift is added to the frequency of the signal traveling from the forward positioned RRH with respect to the user equipment 10, and the influence of the negative Doppler frequency shift is added to the frequency of the signal traveling from the backward positioned RRH with respect to the user equipment 10.  Figs. 1, 3 and ¶ [0016]).
The rationale and motivation for adding this teaching of Sano is the same as the rationale and motivation for Claim 15.  

Regarding claim 17, Bai-Sano discloses on the features with respect to claim 16 as outlined above.
Bai further teaches:
demodulate the downlink data transmission further based on the deployment-specific information (Bai: at 430, UE 115-b may adjust a frequency of an oscillator (i.e., correct the frequency offset for an uplink or downlink oscillator) based on the frequency estimate.  Fig. 4 and ¶ [0083]).

Regarding claim 19, Bai-Sano discloses on the features with respect to claim 15 as outlined above.
Sano further teaches:
decode higher layer signaling received from the RRH via a non-single frequency network (SFN) transmission, the higher layer signaling indicating the RRH and the UE are within an HST-SFN deployment (Sano: The reception unit 120 wirelessly receives various signals, and obtains a higher layer signal from the received physical layer signal ... The reception unit 120 receives an RRC signaling for turning the advanced channel estimation function in the HST-SFN scenario to ON/OFF in the user equipment 10. In response to reception of the RRC signaling for turning the advanced channel estimation function in the HST-SFN scenario to ON/OFF in the user equipment 10 by the reception unit 120, the control unit 130 turns the advanced channel estimation function in the HST-SFN scenario to ON/OFF in the user equipment 10.  Figs. 1, 7 and ¶ [0050, 0057]).
The rationale and motivation for adding this teaching of Sano is the same as the rationale and motivation for Claim 15.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bai-Sano in view of Määttänen et.al. (US Patent Application Publication, 20220141730, hereinafter, “Määttänen”).
Regarding claim 5, Bai-Sano discloses on the features with respect to claim 3 as outlined above.
Bai-Sano does not explicitly teach:
wherein the deployment-specific information includes a maximum expected Doppler shift for the HST deployment. 
However, in the same field of endeavor, Määttänen teaches:
wherein the deployment-specific information includes a maximum expected Doppler shift for the HST deployment (Määttänen: Reference scenarios (i.e., deployment-specific information) containing:  Max Doppler shift ... Max Doppler shift ... User equipment motion.  Table 4.2-2 ¶ [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bai-Sano to include the features as taught by Määttänen above in order to enable a UE to maintain the connection to the source cell. (Määttänen, ¶ [0065]).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bai-Sano in view of Wei et.al. (US Patent Application Publication, 20220109478, hereinafter, “Wei”.
Regarding claim 6, Bai-Sano discloses on the features with respect to claim 1 as outlined above.
Bai-Sano does not explicitly teach:
wherein the configuration signaling is associated with a cell of the RRH and a transmission configuration indicator (TCI) state of the configuration transmission from the RRH. 
However, in the same field of endeavor, Wei teaches:
wherein the configuration signaling is associated with a cell of the RRH and a transmission configuration indicator (TCI) state of the configuration transmission from the RRH (Wei: (1) A network entity for a mobile telecommunications system comprising circuitry configured to communicate with at least one user equipment, wherein the circuitry is further configured to: ... transmit, to the at least one user equipment, time information for indicating a beam which will cover the at least one user equipment.... (11) The network entity of anyone of (1) to (10), wherein the time information is associated with a transmission configuration indicator state, the time information being derived on at least one of: UE location, UE path information, satellite ephemeris information..  ¶ [0098-0099, 0109]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bai-Sano to include the features as taught by Wei above in order to improve techniques for transmission in Non-Terrestrial Networks. (Wei, ¶ [0008]).

Regarding claim 18, Bai-Sano discloses on the features with respect to claim 15 as outlined above.
Bai-Sano does not explicitly teach:
wherein the configuration signaling is associated with a cell of the RRH and a transmission configuration indicator (TCI) state of the configuration transmission from the RRH. 
However, in the same field of endeavor, Wei teaches:
wherein the configuration signaling is associated with a cell of the RRH and a transmission configuration indicator (TCI) state of the configuration transmission from the RRH (Wei: (1) A network entity for a mobile telecommunications system comprising circuitry configured to communicate with at least one user equipment, wherein the circuitry is further configured to: ... transmit, to the at least one user equipment, time information for indicating a beam which will cover the at least one user equipment.... (11) The network entity of anyone of (1) to (10), wherein the time information is associated with a transmission configuration indicator state, the time information being derived on at least one of: UE location, UE path information, satellite ephemeris information..  ¶ [0098-0099, 0109]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bai-Sano to include the features as taught by Wei above in order to improve techniques for transmission in Non-Terrestrial Networks. (Wei, ¶ [0008]).

Claims 7, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bai-Sano in view of Lee et.al. (US Patent Application Publication, 20180213595, hereinafter, “Lee”).
Regarding claim 7, Bai-Sano discloses on the features with respect to claim 1 as outlined above.
Bai-Sano does not explicitly teach:
track the FO associated with the downlink data transmission from the RRH using activation of a physical downlink shared channel (PDSCH) demodulation reference signal (DMRS) based on the network assistance information. 
However, in the same field of endeavor, Lee teaches:
track the FO associated with the downlink data transmission from the RRH using activation of a physical downlink shared channel (PDSCH) demodulation reference signal (DMRS) based on the network assistance information (Lee: the base station 105 and/or a remotely located transceiver 140 (e.g., a related RRH, relay, etc.) may transmit independent reference signals to allow the UE 115 to perform Doppler tracking per each base station 105 and/or related RRHs, relays, etc., though a given base station 105 and/or related RRHs, relays, etc. can utilize a single frequency network to communicate data signals (e.g., PDSCH with DM-RS) to the UE 115 to minimize a number of handovers.  Fig. 3 and ¶ [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bai-Sano to include the features as taught by Lee above in order to provide enhanced support for UEs moving at high speed. (Lee, ¶ [0021]).

Regarding claim 9, Bai-Sano discloses on the features with respect to claim 8 as outlined above.
Bai-Sano does not explicitly teach:
decode a physical downlink shared channel (PDSCH) transmission based on the indication of the HST-SFN deployment in the higher layer signaling. 
However, in the same field of endeavor, Lee teaches:
decode a physical downlink shared channel (PDSCH) transmission based on the indication of the HST-SFN deployment in the higher layer signaling (Lee: the base station 105 and/or a remotely located transceiver 140 (e.g., a related RRH, relay, etc.) may transmit independent reference signals to allow the UE 115 to perform Doppler tracking per each base station 105 and/or related RRHs, relays, etc., though a given base station 105 and/or related RRHs, relays, etc. can utilize a single frequency network to communicate data signals (e.g., PDSCH with DM-RS) to the UE 115 to minimize a number of handovers.  Fig. 3 and ¶ [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bai-Sano to include the features as taught by Lee above in order to provide enhanced support for UEs moving at high speed. (Lee, ¶ [0021]).

Regarding claim 20, Bai-Sano discloses on the features with respect to claim 19 as outlined above.
Bai-Sano does not explicitly teach:
decode a physical downlink shared channel (PDSCH) transmission based on the indication of the HST-SFN deployment in the higher layer signaling. 
However, in the same field of endeavor, Lee teaches:
decode a physical downlink shared channel (PDSCH) transmission based on the indication of the HST-SFN deployment in the higher layer signaling (Lee: the base station 105 and/or a remotely located transceiver 140 (e.g., a related RRH, relay, etc.) may transmit independent reference signals to allow the UE 115 to perform Doppler tracking per each base station 105 and/or related RRHs, relays, etc., though a given base station 105 and/or related RRHs, relays, etc. can utilize a single frequency network to communicate data signals (e.g., PDSCH with DM-RS) to the UE 115 to minimize a number of handovers.  Fig. 3 and ¶ [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bai-Sano to include the features as taught by Lee above in order to provide enhanced support for UEs moving at high speed. (Lee, ¶ [0021]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416


/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416